
	

114 HCON 5 IH: Sergeant Clinton K. Ruiz Memorial Resolution
U.S. House of Representatives
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 5
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2015
			Mr. Calvert submitted the following concurrent resolution; which was referred to the Committee on Armed Services
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding outreach to families of members of the Armed Forces who
			 have died in Iraq and Afghanistan, and in other conflicts.
	
	
		Whereas the human burden of the Global War on Terrorism has been disproportionately borne by the
			 less than one percent of Americans who serve in the military;
		Whereas 2,356 members of the Armed Forces have died in Operation Enduring Freedom and 4,494 members
			 of the Armed Forces have died in Operation Iraqi Freedom, Operation New
			 Dawn, and Operation Inherent Resolve as of January 7, 2015;
		Whereas the strength of our military is built upon the men and women who serve in uniform and the
			 families who support them; and
		Whereas supporting those families who have lost loved ones in the Global War on Terrorism
			 demonstrates the commitment of the American people to those families now
			 and in the future: Now, therefore, be it
	
		1.Short titleThis resolution may be cited as the Sergeant Clinton K. Ruiz Memorial Resolution.
		2.Sense of Congress regarding families that have lost loved ones in combatIt is the sense of Congress that—
			(1)all families that have lost loved ones in uniform should be recognized for their sacrifices and for
			 their dedicated and patriotic support of the United States;
			(2)local communities should recognize and support those families that have lost a loved one in combat;
			 and
			(3)the President should encourage military bases around the country to organize and host events to
			 recognize and commemorate the sacrifices of members of the Armed Forces of
			 all services, and to encourage the attendance of families within the local
			 area that have lost loved ones in combat to attend such commemorations.
			
